Citation Nr: 1400998	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy, claimed as shaky hands.  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969, with service in the Republic of Vietnam from November 14, 1967 to July 1, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The October 2012 VA Form 9 was written by the Veteran's daughter and unsigned due to the Veteran's reported physical inability to write.  However, the Veteran wrote his address on the form and the RO certified the case to the Board in March 2013.  The Board accepts the October 2012 Form 9 as valid.  The Veteran did not indicate on the Form 9 whether he wanted a hearing, but in November 2012 he informed the RO that he did not want one. 

The issue of entitlement to service connection for a skin condition, claimed as large acne and pustules, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his January 2011 VA examination, the examiner found that the Veteran did not have a diagnosable upper extremity disability.  Subsequently, a June 2011 VA treatment record and a July 2011 VA Agent Orange Registry Program letter show that the Veteran was diagnosed with chronic hand tremors.  Although the VA examination was adequate at the time, subsequent competent evidence has been received that may refute the findings of the VA examiner.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination with an appropriate clinician.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide all applicable diagnoses, if any, for the Veteran's hands.  The examiner must specifically state whether the Veteran has early-onset peripheral neuropathy.  

c) For each diagnosis rendered, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the disability began during active service, is related to any incident of service, or if early-onset peripheral neuropathy is diagnosed, began within one year of his departure from the Republic of Vietnam on July 1, 1968.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

e) If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, he should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



